     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 1 of 46 Page ID #:1



 1   Jason Edward Ochs, Esq., Bar No: 232819
     OCHS LAW FIRM, PC
 2   690 US 89, Ste. 205
     Jackson Hole, WY 83001
 3   Telephone: (307) 234-3239
     Facsimile: (307) 235-6910
 4   jason@ochslawfirm.com
 5   Attorneys for Plaintiff
     Ricky Chambers
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                CENTRAL DISTRICT OF CALIFORNIA
 9
10
     RICKY CHAMBERS,                             ) CASE NO:
11                                               )
             Plaintiffs,                         )
12                                               )
     v.                                          ) COMPLAINT AND JURY DEMAND
13                                               )
     MONSANTO COMPANY,                           )
14                                               )
                                                 )
15           Defendant.                          )
                                                 )
16                                               )
                                                 )
17
18
19           Plaintiff, RICKY CHAMBERS, (Plaintiff) by and through his attorneys
20   respectfully submits the following Complaint and Jury Demand against Monsanto
21
     Company (“Defendant”), and alleges the following:
22
23                                     NATURE OF THE ACTION
24
25              1.         This action seeks to recover damages for the injuries sustained by
26
          Plaintiff as the direct and proximate result of the wrongful conduct and negligence of
27
28        the Defendant in connection with the design, development, manufacture, testing,




                                       COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 2 of 46 Page ID #:2



 1     packaging, promoting, marketing, advertising, distributing, labeling, and selling of the
 2
       herbicide Roundup®, containing the active ingredient glyphosate.
 3
 4           2.        Plaintiff maintains that Roundup® and/or glyphosate is defective,
 5
       dangerous to human health, unfit and unsuitable to be marketed and sold in
 6
 7
       commerce, and lacked proper warnings and directions as to the dangers associated

 8     with its use.
 9
             3.        Plaintiff’s injuries, like those striking thousands of similarly situated
10
11     victims across the country, were foreseeable and avoidable.
12
                                  JURSIDICTION AND VENUE
13
14           4.        This Court has jurisdiction on Defendant pursuant to 28 U.S.C § 1332
15
       because there is complete diversity of citizenship between Plaintiff and Defendant.
16
17     Defendant is either incorporated and/or has their principal place of business outside of
18
       the state in which Plaintiff resides.
19
20           5.        The amount in controversy exceeds $75,000.00 exclusive of interests
21
       and costs.
22
23           6.        There is complete diversity of citizenship between Plaintiff and
24
       Defendant. Plaintiff is a resident and citizen of and is and was domiciled in the State
25
26     of California. As set forth more fully below, Defendant is an entity organized in states
27
       other than the State of California, Defendant’s principal place of business is in a state
28
       other than the State of California, and Defendant is not a citizen or resident of the


                                     COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 3 of 46 Page ID #:3



 1     State of California.
 2
             7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(a), because
 3
 4     Defendants marketed, advertised, and distributed the dangerous product in this
 5
       District; Plaintiff resided in this District; Plaintiff’s harms, losses, and damages
 6
 7     occurred in this District; Defendants do substantial business in the State of California

 8     and within this District; and at all times relevant hereto, Defendants developed,
 9
       manufactured, promoted, marketed, distributed, warranted, and sold Roundup® in
10
11     interstate commerce.
12
                                              PARTIES
13
14           8.      Plaintiff, Ricky Chambers, is a citizen of California and resides in
15
       Atascadero, California.
16
17           9.      Plaintiff brings this action for personal injuries sustained by Plaintiff’s
18
       exposure to Roundup® (“Roundup”) containing the active ingredient glyphosate and
19
       the surfactant polyethoxylated tallow amine (“POEA”). As a direct and proximate
20
21     result of being exposed to Roundup, Plaintiff has developed and been diagnosed with
22
       Non-Hodgkin’s Lymphoma.
23
24           10.     “Roundup” refers to all formulations of Defendant’s Roundup products
25
       that contain the active ingredient glyphosate.
26
27           11.     Defendant MONSANTO COMPANY is a Delaware corporation, in

28     “active” status, with a principle place of business in St. Louis, Missouri.



                                   COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 4 of 46 Page ID #:4



 1           12.     Defendant advertises and sells goods, specifically Roundup, in San Luis
 2
       Obispo County, California.
 3
 4           13.     Defendant transacted and conducted business within the State of
 5
       California that relates to the allegations in this Complaint.
 6
 7           14.     Defendants derived substantial revenue from goods and products used in
 8     the State of California.
 9
             15.     Defendant expected or should have expected their acts to have
10
11     consequences within the State of California, and derived substantial revenue from
12
       interstate commerce.
13
14           16.     Defendant engaged in the business of designing, developing,
15     manufacturing, testing, packaging, marketing, distributing, labeling, and/or selling
16
       Roundup. Defendant is authorized to do business in Illinois and derives substantial
17
18     income from doing business in this state.
19
             17.     Upon     information and belief, Defendant purposefully availed
20
21     themselves of the privilege of conducting activities with the State of California, thus
22
       invoking the benefits and protections of its laws.
23
24           18.     Upon information and belief, Defendant did design, sell, advertise,

25     manufacture and/or distribute Roundup, with full knowledge of its dangerous and
26
       defective nature.
27
28     ///




                                    COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 5 of 46 Page ID #:5



 1                                FACTUAL ALLEGATIONS
 2
 3
             19.    At all relevant times, Defendant was in the business of, and did, design,

 4     research, manufacture, test, advertise, promote, market, sell, distribute, and/or have
 5
       acquired and is responsible for Defendants who have designed, researched,
 6
 7     manufactured, tested, advertised, promoted, marketed, sold, and distributed the
 8
       commercial herbicide Roundup.
 9
10           20.    Monsanto is a multinational agricultural biotechnology corporation based
                    in St.
11
12            Louis, Missouri. It is the world’s leading producer of glyphosate.
13
14           21.    Defendant discovered the herbicidal properties of glyphosate during the
15
       1970’s and subsequently began to design, research, manufacture, sell and distribute
16
17     glyphosate based “Roundup” as a broad spectrum herbicide.
18
             22.    Glyphosate is the active ingredient in Roundup.
19
20           23.    Glyphosate is a broad-spectrum herbicide used to kill weeds and grasses
21
       known to compete with commercial crops grown around the globe.
22
23           24.    Glyphosate    is   a   “non-selective”   herbicide,   meaning   it   kills
24
       indiscriminately based only on whether a given organism produces a specific enzyme,
25
26     5-enolpyruvylshikimic acid-3- phosphate synthase, known as EPSP synthase.
27           25.    Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acid-3-phosphate
28
       synthase that interferes with the shikimic pathway in plants, resulting in the



                                  COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 6 of 46 Page ID #:6



 1         accumulation of shikimic acid in plant tissue and ultimately plant death.
 2
                   26.       Sprayed as a liquid, plants absorb glyphosate directly through their
 3
 4         leaves, stems, and roots, and detectable quantities accumulate in the plant tissues.
 5
                   27.       Each year, approximately 250 million pounds of glyphosate are sprayed
 6
 7         on crops, commercial nurseries, suburban lawns, parks, and golf courses. This
 8         increase in use has been driven largely by the proliferation of genetically engineered
 9
           crops, crops specifically tailored to resist the activity of glyphosate.
10
11                 28.       Defendant is intimately involved in the development, design,
12
           manufacture, marketing, sale, and/or distribution of genetically modified (“GMO”)
13
14         crops, many of which are marketed as being resistant to Roundup i.e., “Roundup
15
           Ready®.” As of 2009, Defendant was the world’s leading producer of seeds designed
16
17         to be Roundup Ready®. In 2010, an estimated 70% of corn and cotton, and 90% of
18
19
           soybean fields in the United States contained Roundup Ready® seeds.

20                 29. The original Roundup, containing the active ingredient glyphosate, was
21
           introduced in 1974. Today, glyphosate products are among the world’s most widely
22
23         used herbicides.1
24
                   30.       For nearly 40 years, consumers, farmers, and the public have used
25
26         Roundup, unaware of its carcinogenic properties.
27
28   1
         Backgrounder, History of Monsanto’s Glyphosate Herbicides, June 2005.




                                               COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 7 of 46 Page ID #:7



 1              REGISTRATION OF HERBICIDES UNDER FEDERAL LAW
 2
 3
             31.      The manufacture, formulation and distribution of herbicides, such as

 4     Roundup, are regulated under the Federal Insecticide, Fungicide, and Rodenticide Act
 5
       (“FIFRA”), 7. U.S.C. § 136 et seq. FIFRA requires that all pesticides be registered
 6
 7     with the Environmental Protection Agency (“EPA) prior to their distribution, sale, or
 8
       use, except as described by FIFRA 7 U.S.C. 136a(a).
 9
10           32.      The EPA requires as part of the registration process, among other
11     requirements, a variety of tests to evaluate the potential for exposure to pesticides,
12
       toxicity to people and other potential non-target organisms, and other adverse effects
13
14     on the environment. Registration by the EPA, however, is not an assurance or finding
15
       of safety. The determination the EPA makes in registering or re-registering a product
16
17     is not that the product is “safe,” but rather that use of the product in accordance with
18     its label directions “will not generally cause unreasonable adverse effects on the
19
       environment.” 7 U.S.C. § 136(a)(c)(5)(D).
20
21
             33.      FIFRA defines “unreasonable adverse effects on the environment” to
22
23
       mean “any unreasonable risk to man or the environment, taking into account the

24     economic, social, and environmental costs and benefits of the use of any pesticide.” 7
25
       U.S.C. § 136(bb). FIFRA thus requires the EPA to make a risk/benefit analysis in
26
27     determining whether a registration should be granted or allowed to continue to be sold
28
       in commerce.



                                   COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 8 of 46 Page ID #:8



 1           34.     The EPA and the State of California registered Roundup for
 2
       distribution, sale, and manufacture in the United States and the State of California.
 3
 4           35.     FIFRA generally requires that the registrant, Monsanto, conduct health
 5
       and safety testing of pesticide products. The government is not required, nor is it able,
 6
 7     to perform the product tests that are required of the manufacturer.

 8           36.     The evaluation of each pesticide product distributed, sold, or
 9
       manufactured is completed at the time the product is initially registered. The data
10
11     necessary for registration of a pesticide has changed over time. The EPA is now in the
12
       process of re-evaluating all pesticide products through a Congressionally-mandated
13
14     process called “re-registration.” 7 U.S.C. § 136a-1. In order to reevaluate these
15
       pesticides, the EPA demands the completion of additional tests and the submission of
16
17
       data for the EPA’s review and evaluation.

18           37.     In the case of glyphosate and Roundup, the EPA had planned on
19
       releasing its preliminary risk assessment – in relation to the registration process – no
20
21     later than July 2015. The EPA completed its review of glyphosate in early 2015, but
22
       delayed releasing the assessment pending further review in light of the World Health
23
24     Organization’s March 24, 2015 finding that glyphosate is a “probable carcinogen” as
25     demonstrated by the mechanistic evidence of carcinogenicity in humans and
26
       sufficient evidence of carcinogenicity in animals.
27
28     ///



                                   COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 9 of 46 Page ID #:9



 1           38.        In 1996, the New York Attorney General (“NYAG”) filed a lawsuit
 2
       against Monsanto based on its false and misleading advertising of Roundup products.
 3
 4     Specifically, the lawsuit challenged Monsanto’s general representations that its spray-
 5
       on glyphosate-based herbicides, including Roundup, were “safer than table salt” and
 6
 7     “practically non-toxic” to mammals, birds and fish. Among the representations the
 8     NYAG found deceptive and misleading about the human and environmental safety of
 9
       Roundup are the following:
10
11                 a)    Remember that environmentally friendly Roundup herbicide is
12                 biodegradable. It won't build up in the soil so you can use Roundup
                   with confidence along customers’ driveways, sidewalks and fences.
13
                   b)    And remember that Roundup is biodegradable and won't build
14                 up in the soil. That will give you the environmental confidence you
15                 need to use Roundup everywhere you've got a weed, brush, edging or
                   trimming problem.
16
17                 c)     Roundup biodegrades into naturally occurring elements.
18
                   d)      Remember that versatile Roundup herbicide stays where you
19                 put it. That means there's no washing or leaching to harm customers’
20                 shrubs or other desirable vegetation.
21                 e)   This non-residual herbicide will not wash or leach in the soil. It
22                 …stays where you apply it.
23
                   f)     You can apply Accord with “ confidence because it will stay
24                 where you put it” it bonds tightly to soil particles, preventing
25                 leaching. Then, soon after application, soil microorganisms
                   biodegrade accord into natural products. Glyphosate is less toxic to
26                 rats than table salt following acute oral ingestion.
27
                   g)    Glyphosate's safety margin is much greater than required. It has
28
                   over a 1,000-fold safety margin in food and over a 700- fold safety



                                    COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 10 of 46 Page ID #:10



 1                     margin for workers who manufacture it or use it.
 2
                       h)     You can feel good about using herbicides by Monsanto. They
 3                     carry a toxicity category rating of 'practically non- toxic' as it pertains
 4                     to mammals, birds and fish.
 5
                       i)    “Roundup can be used where kids and pets will play and breaks
 6                     down into natural material.” This ad depicts a person with his head in
 7                     the ground and a pet dog standing in an area which has been treated
                                          2
                       with Roundup.
 8
 9               39.      On November 19, 1996, Monsanto entered into an Assurance of
10
         Discontinuance with NYAG, in which Monsanto agreed, among other things, “to
11
12       cease and desist from publishing or broadcasting any advertisements [in New York]

13       that represent, directly or by implication” that:
14
15                     a)    its glyphosate-containing pesticide products or any component
                       thereof are safe, non-toxic, harmless or free from risk.
16
17                     b)    its glyphosate-containing pesticide products or any component
                       thereof manufactured, formulated, distributed or sold by Monsanto are
18
                       biodegradable.
19
20                     c)    its glyphosate-containing pesticide products or any component
                       thereof stay where they are applied under all circumstances and will
21                     not move through the environment by any means.
22
                       d)    its glyphosate-containing pesticide products or any component
23
                       thereof are “good” for the environment or are “known for their
24                     environmental characteristics.”
25
                       e)    glyphosate-containing pesticide products or any component
26                     thereof are safer or less toxic than common consumer products other
27                     than herbicides.
28   2
      Attorney General of the State of New York, In the Matter of Monsanto Company, Assurance of Discontinuance Pursuant to
     Executive Law § 63(15) (Nov. 1996).




                                              COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 11 of 46 Page ID #:11



 1                       f)    its glyphosate-containing products or any component thereof
 2                       might be classified as "practically non-toxic.”
 3                 40.      Monsanto did not alter its advertising in the same manner in any state
 4
           other than New York, and on information and belief has not done so today.
 5
 6
                   41.      In 2009, France’s highest court ruled that Monsanto had not told the
 7
           truth about the safety of Roundup. The French court affirmed an earlier judgment that
 8
 9         Monsanto had falsely advertised its herbicide Roundup as “biodegradable” and that
10
           “it left the soil clean.”3
11
12                          EVIDENCE OF CARCINOGENICITY IN ROUNDUP
13
14                 42.      As early as the 1980’s Monsanto was aware of glyphosate’s
15         carcinogenic properties.
16
                   43.      On March 4, 1985, a group of the Environmental Protection Agency’s
17
18         (“EPA”) Toxicology Branch published a memorandum classifying glyphosate as a
19
           Category C oncogene.4 Category C oncogenes are possible human carcinogens with
20
21         limited evidence of carcinogenicity.
22                 44.      In 1986, the EPA issued a Registration Standard for glyphosate (NTIS
23
           PB87- 103214). The Registration standard required additional phytotoxicity,
24
25         environmental fate, toxicology, product chemistry, and residue chemistry studies. All
26
27
28   3
         Monsanto Guilty in ‘False Ad’ Row, BBC Oct. 15, 2009 available at http://news.bbc.co.uk/2/hi/europe/8308903.stm.
     4
         Consensus Review of Glyphosate, Casewell No. 661A, March 4, 1985. United States Environmental Protection Agency.




                                               COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 12 of 46 Page ID #:12



 1       of the data required was submitted and reviewed and/or waived.5
 2
                 45.      In October 1991 the EPA published a Memorandum entitled “Second
 3
 4       Peer Review of Glyphosate.” The memorandum changed glyphosate’s classification
 5
         to Group E (evidence of non-carcinogenicity for humans). Two peer review
 6
 7       committee members did not concur with the conclusions of the committee and one
 8       member refused to sign.6
 9
10               46.      In addition to the toxicity of the active molecule, many studies support
11       the hypothesis that glyphosate formulations found in Defendants’ Roundup products
12
         are more dangerous and toxic than glyphosate alone.7 As early as 1991 evidence
13
14       existed demonstrating that glyphosate formulations were significantly more toxic than
15
         glyphosate alone.8
16
17               47.      In 2002, Julie Marc published a study entitled “Pesticide Roundup
18
         Provokes Cell Division Dysfunction at the Level of CDK1/Cyclin B Activation.”
19
20               48.      The study found that Defendant’s Roundup caused delays in the cell
21
         cycles of sea urchins, while the same concentrations of glyphosate alone proved
22
23       ineffective and did not alter cell cycles.
24
                 49.      In 2004, Julie Marc published a study entitled “Glyphosate-based
25
26
     5
27     http://www.epa.gov/oppsrrd1/reregistration/REDs/factsheets/0178fact.pdf.
     6
       Second Peer Review of Glyphosate, CAS No. 1071-83-6. October 30, 1881. United States Environmental Protection
28   Agency.
     7
       Martinez et al. 2007; Benachour 2009; Gaspier et al; Peixoto 2005; Marc 2004
     8
       Martinez et al 1991




                                             COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 13 of 46 Page ID #:13



 1         pesticides affect cell cycle regulation.” The study demonstrated a molecular link
 2
           between glyphosate-based products and cell cycle dysregulation.
 3
 4                   50.      The study noted that “cell-cycle dysregulation is a hallmark of tumor
 5
           cells and human cancer. Failure in the cell-cycle checkpoints leads to genomic
 6
 7         instability and subsequent development of cancers from the initial affected cell.”
 8
           Further, “[s]ince cell cycle disorders such as cancer result from dysfunction of unique
 9
10         cells, it was of interest to evaluate the threshold dose of glyphosate affecting cells.”9
11
                     51.      In 2005, Francisco Peixoto published a study showing that Roundup’s
12
13         effects on rat liver mitochondria are much more toxic and harmful than the same
14
           concentrations of glyphosate alone.
15
16                   52.      The Peixoto study suggested that the harmful effects of Roundup on
17
           mitochondrial bioenergetics could not be exclusively attributed to glyphosate and
18
19
           could be the result of other chemicals, namely the surfactant POEA, or alternatively

20         due to the possible synergy between glyphosate and Roundup formulation products.
21
22                   53.      In 2009, Nora Benachour and Gilles-Eric Seralini published a study
23         examining the effects of Roundup and glyphosate on human umbilical, embryonic,
24
           and placental cells.
25
26                   54.      The study used dilution levels of Roundup and glyphosate far below
27
28   9
         (Molinari, 2000; Stewart, et al. 2003)




                                                  COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 14 of 46 Page ID #:14



 1      agricultural recommendations, corresponding with low levels of residues in food. The
 2
        study concluded that supposed “inert” ingredients, and possibly POEA, change
 3
 4      human cell permeability and amplify toxicity of glyphosate alone. The study further
 5
        suggested that determinations of glyphosate toxicity should take into account the
 6
 7      presence of adjuvants, or those chemicals used in the formulation of the complete
 8      pesticide. The study confirmed that the adjuvants in Roundup are not inert and that
 9
        Roundup is always more toxic than its active ingredient glyphosate.
10
11            55.    The results of these studies were confirmed in recently published peer-
12
        reviewed studies and were at all times available and/or known to Defendants.
13
14
              56.    Defendant knew or should have known that Roundup is more toxic than
15
        glyphosate alone and that safety studies on Roundup, Roundup’s adjuvants and
16
17      “inert” ingredients, and/or the surfactant POEA were necessary to protect Plaintiff
18
        from Roundup.
19
20            57.    Defendant knew or should have known that tests limited to Roundup’s
21
        active ingredient glyphosate were insufficient to prove the safety of Roundup.
22
23            58.     Defendant failed to appropriately and adequately test Roundup,
24
        Roundup’s adjuvants and “inert” ingredients, and/or the surfactant POEA to protect
25
26      Plaintiff from Roundup.
27
              59.    Rather than performing appropriate tests, Defendant relied upon flawed
28




                                   COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 15 of 46 Page ID #:15



 1      industry- supported studies designed to protect Defendants’ economic interests rather
 2
        than Plaintiff and the consuming public.
 3
 4             60.    Despite their knowledge that Roundup was considerably more
 5
        dangerous than glyphosate alone, Defendants continued to promote Roundup as safe.
 6
 7                        IARC CLASSIFICATION OF GLYPHOSATE
 8
 9             61.    The International Agency for Research on Cancer (“IARC”) is the
10      specialized intergovernmental cancer agency for the World Health Organization
11
        (“WHO”) of the United Nations tasked with conducting and coordinating research
12
13      into the causes of cancer.
14
               62.    An IARC Advisory Group to Recommend Priorities for IARC
15
16      Monographs during 2015–2019 met in April 2014. Though nominations for the
17
        review were solicited, a substance must meet two criteria to be eligible for review by
18
19      the IARC Monographs: there must already be some evidence of carcinogenicity of the
20
        substance, and there must be evidence that humans are exposed to the substance.
21
22             63.    IARC set glyphosate for review in 2015-2016. IARC uses five criteria
23
        for determining priority in reviewing chemicals. The substance must have a potential
24
25      for direct impact on public health; scientific literature to support suspicion of
26      carcinogenicity; evidence of significant human exposure; high public interest and/or
27
        potential to bring clarity to a controversial area and/or reduce public anxiety or
28




                                     COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 16 of 46 Page ID #:16



 1      concern; related agents similar to one given high priority by the above considerations.
 2
        Data reviewed is sourced preferably from publicly accessible, peer- reviewed data.
 3
 4             64.    On March 24, 2015, after its cumulative review of human, animal, and
 5
        DNA studies for more than one (1) year, many of which have been in Defendants’
 6
 7      possession since as early as 1985, the IARC’s working group published its conclusion
 8
        that the glyphosate contained in Defendants’ Roundup herbicide, is a Class 2A
 9
10      “probable    carcinogen”   as   demonstrated    by   the   mechanistic    evidence   of
11      carcinogenicity in humans and sufficient evidence of carcinogenicity in animals.
12
13             65.    The IARC’s full Monograph was published on July 29, 2015 and
14
        established glyphosate as a class 2A probable carcinogen to humans. According to the
15
        authors, glyphosate demonstrated sufficient mechanistic evidence (genotoxicity and
16
17      oxidative stress) to warrant a 2A classification based on evidence of carcinogenicity
18
        in humans and animals.
19
20             66.    The IARC Working Group found an increased risk between exposure to
21
        glyphosate and non-Hodgkin’s lymphoma (“NHL”) and several subtypes of NHL,
22
23      and the increased risk continued after adjustment for other pesticides.
24
               67.    The IARC also found that glyphosate caused DNA and chromosomal
25
26      damage in human cells.
27
        ///
28




                                    COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 17 of 46 Page ID #:17



 1                   EARLIER EVIDENCE OF GLYPHOSATE’S DANGER
 2
 3
               68.    Despite the new classification by the IARC, Defendant had ample

 4      evidence of glyphosate and Roundup’s genotoxic properties for decades.
 5
 6             69.    Genotoxicity refers to chemical agents that are capable of damaging the

 7      DNA within a cell through genetic mutations, which is a process that is believed to
 8
        lead to cancer.
 9
10             70.    In 1997, Chris Clements published “Genotoxicity of select herbicides in
11
        Rana catesbeiana tadpoles using the alkaline single-cell gel DNA electrophoresis
12
13      (comet) assay.”
14
               71.    The study found that tadpoles exposed to Roundup showed significant
15
16      DNA damage when compared with unexposed control animals.
17
18
               72.    Both human and animal studies have shown that glyphosate and

19      glyphosate-based formulations such as Roundup can induce oxidative stress.
20
21             73.    Oxidative stress and associated chronic inflammation are believed to be

22      involved in carcinogenesis.
23
24             74.    The IARC Monograph notes that “[s]trong evidence exists that
25      glyphosate, AMPA and glyphosate-based formulations can induce oxidative stress.”
26
27             75.    In 2006 César Paz-y-Miño published a study examining DNA damage
28      in human subjects exposed to glyphosate.



                                      COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 18 of 46 Page ID #:18



 1             76.   The study produced evidence of chromosomal damage in blood cells
 2
        showing significantly greater damage after exposure to glyphosate than before in the
 3
 4      same individuals, suggesting that the glyphosate formulation used during aerial
 5
        spraying had a genotoxic effect on exposed individuals.
 6
 7             77.   The IARC Monograph reflects the volume of evidence of glyphosate
 8
        pesticides’ genotoxicity noting “[t]he evidence for genotoxicity caused by glyphosate-
 9
10      based formulations is strong.”
11
               78.   Despite knowledge to the contrary, Defendants maintain that there is no
12
13      evidence that Roundup is genotoxic, that regulatory authorities and independent
14
        experts are in agreement that Roundup is not genotoxic, and that there is no evidence
15
        that Roundup is genotoxic.
16
17
               79.   In addition to glyphosate and Roundup’s genotoxic properties,
18
19
        Defendants have long been aware of glyphosate’s carcinogenic properties.

20
               80.   Glyphosate and Roundup in particular have long been associated with
21
22      carcinogenicity and the development of numerous forms of cancer, including, but not
23      limited to, non-Hodgkin’s lymphoma, Hodgkin’s lymphoma, multiple myeloma, and
24
        soft tissue sarcoma.
25
26             81.   Defendant has known of this association since the early to mid-1980s
27
        and numerous human and animal studies have evidenced the carcinogenicity of
28




                                     COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 19 of 46 Page ID #:19



 1      glyphosate and/or Roundup.
 2
 3
               82.    In 1985 the EPA studied the effects of glyphosate in mice finding a dose

 4      related response in male mice linked to renal tubal adenomas, a rare tumor. The study
 5
        concluded the glyphosate was oncogenic.
 6
 7             83.    In 2003 Lennart Hardell and Mikael Eriksson published the results of
 8
        two case-controlled studies on pesticides as a risk factor for NHL and hairy cell
 9
10      leukemia.
11
               84.    The study concluded that glyphosate had the most significant
12
13      relationship to NHL among all herbicides studies with an increased odds ratio of 3.11.
14
               85.    In 2003 AJ De Roos published a study examining the pooled data of
15
16      mid-western farmers, examining pesticides and herbicides as risk factors for NHL.
17
18
               86.    The study, which controlled for potential confounders, found a

19      relationship between increased NHL incidence and glyphosate.
20
21             87.    In 2008 Mikael Eriksson published a population-based case-control

22      study of exposure to various pesticides as a risk factor for NHL.
23
24             88.    This strengthened previous associations between glyphosate and NHL.
25
               89.    In spite of this knowledge, Defendant continued to issue broad and
26
27      sweeping statements suggesting that Roundup was, and is, safer than ordinary
28      household items such as table salt, despite a lack of scientific support for the accuracy



                                    COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 20 of 46 Page ID #:20



 1      and validity of these statements and, in fact, voluminous evidence to the contrary.
 2
 3
               90.    Upon information and belief, these statements and representations have

 4      been made with the intent of inducing Plaintiff, the agricultural community, and the
 5
        public at large to purchase and increase the use of Defendant’s Roundup for
 6
 7      Defendant’s pecuniary gain, and in fact, did induce Plaintiff to use Roundup.
 8
               91.    Defendant made these statements with complete disregard and reckless
 9
10      indifference to the safety of Plaintiff and the general public.
11
               92.    Notwithstanding Defendant’s representations, scientific evidence has
12
13      established a clear association between glyphosate and genotoxicity, inflammation,
14
        and an increased risk of many cancers, including, but not limited to, NHL, Multiple
15
16      Myeloma, and soft tissue sarcoma.
17
               93.    Defendant knew or should have known that glyphosate is associated
18
19      with an increased risk of developing cancer, including, but not limited to, NHL,
20
        Multiple Myeloma, and soft tissue sarcomas.
21
22             94.    Defendant failed to appropriately and adequately inform and warn
23
        Plaintiff of the serious and dangerous risks associated with the use of and exposure to
24
25      glyphosate and/or Roundup, including, but not limited to, the risk of developing
26      NHL, as well as other severe and personal injuries, which are permanent and/or long-
27
        lasting in nature, cause significant physical pain and mental anguish, diminished
28




                                     COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 21 of 46 Page ID #:21



 1      enjoyment of life, and the need for medical treatment, monitoring and/or medications.
 2
 3
               95.    Despite the IARC’s classification of glyphosate as a class 2A probable

 4      carcinogen, Defendant continues to maintain that glyphosate and/or Roundup is safe,
 5
        non-carcinogenic, non- genotoxic, and falsely warrant to users and the general public
 6
 7      that independent experts and regulatory agencies agree that there is no evidence of
 8
        carcinogenicity or genotoxicity in glyphosate and Roundup.
 9
10             96.    Defendant has claimed and continues to claim that Roundup is safe,
11
        non- carcinogenic, and non-genotoxic. These misrepresentations are consistent with
12
13      Defendant’s cavalier approach to investigating and ensuring the safety of their
14
        products, the safety of the public at large, and the safety of Plaintiff.
15
                             SCIENTIFIC FRAUD UNDERLYING
16
                     THE SAFETY DETERMINATION OF GLYPHOSATE
17
18             97.    After the EPA’s 1985 classification of glyphosate as possibly
19      carcinogenic to humans (Group C), Monsanto exerted pressure upon the EPA to
20
        change its classification.
21
22
               98.    This culminated in the EPA’s reclassification of glyphosate to Group E,
23
24
        which was based upon evidence of non-carcinogenicity in humans.

25
               99.    In so classifying, the EPA stated that “[i]t should be emphasized,
26
27      however, that designation of an agent in Group E is based on the available evidence at

28      the time of evaluation and should not be interpreted as a definitive conclusion that the



                                     COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 22 of 46 Page ID #:22



 1      agent will not be a carcinogen under any circumstances.”
 2
 3
               100.   On two occasions, the EPA found that laboratories hired by Monsanto

 4      to test the toxicity of its Roundup products for registration purposes committed
 5
        scientific fraud.
 6
 7             101.   In the first instance, Monsanto hired Industrial Bio-Test Laboratories
 8
        (“IBT”) to perform and evaluate pesticide toxicology studies relating to Roundup.
 9
10      IBT performed approximately 30 tests on glyphosate and glyphosate-containing
11
        products, including 11 of the 19 chronic toxicology studies needed to register
12
13      Roundup with the EPA.
14
               102.   In 1976, the Food and Drug Administration (“FDA”) performed an
15
16      inspection of IBT and discovered discrepancies between the raw data and the final
17
        report relating to toxicological impacts of glyphosate. The EPA subsequently audited
18
19
        IBT and determined that the toxicology studies conducted for Roundup were invalid.

20      An EPA reviewer stated, after finding “routine falsification of data” at IBT, that it
21
        was “hard to believe the scientific integrity of the studies when they said they took
22
23      specimens of the uterus from male rabbits.”
24
               103.   Three top executives of IBT were convicted of fraud in 1983.
25
26             104.   In the second incident, Monsanto hired Craven Laboratories (“Craven”)
27
        in 1990 to perform pesticide and herbicide studies, including several studies on
28




                                   COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 23 of 46 Page ID #:23



 1         Roundup.
 2
 3
                    105.    In March of 1991, the EPA announced that it was investigating Craven

 4         for “allegedly falsifying test data used by chemical firms to win EPA approval of
 5
           pesticides.”
 6
 7                  106.    The investigation led to the indictments of the laboratory owner and a
 8
           handful of employees.
 9
10                               MONSANTO’S CONTINUING DISREGARD
11
                           FOR THE SAFETY OF PLAINTIFF AND THE PUBLIC

12                  107.    Monsanto claims on its website that “[r]egulatory authorities and
13
           independent        experts      around      the     world      have     reviewed        numerous        long-
14
15         term/carcinogenicity and genotoxicity studies and agree that there is no evidence that
16
           glyphosate, the active ingredient in Roundup brand herbicides and other glyphosate-
17
18         based herbicides, causes cancer, even at very high doses, and that it is not
19         genotoxic.”10
20
21                  108.    Ironically, the primary source for this statement is a 1986 report by the
22
           WHO, the same organization that now considers glyphosate to be a probable
23
24
           carcinogen.

25
                    109.    Glyphosate, and Defendant’s Roundup products in particular, have long
26
27         been associated with serious side effects and many regulatory agencies around the

28
     10
          Backgrounder – Glyphosate: No Evidence of Carcinogenicity. Updated November 2014. (downloaded October 9 2015).




                                              COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 24 of 46 Page ID #:24



 1      globe have banned or are currently banning the use of glyphosate herbicide products.
 2
 3
               110.   Defendant’s statements proclaiming the safety of Roundup and

 4      disregarding its dangers misled Plaintiff.
 5
 6             111.   Despite Defendant’s knowledge that Roundup was associated with an

 7      elevated risk of developing cancer, Defendant’s promotional campaigns focused on
 8
        Roundup’s purported “safety profile.”
 9
10             112.   Defendant’s failure to adequately warn Plaintiff resulted in (1) Plaintiff
11
        using and being exposed to glyphosate instead of using another acceptable and safe
12
13      method of controlling unwanted weeds and pests; and (2) scientists and physicians
14
        failing to warn and instruct consumers about the risk of cancer, including NHL, and
15
16      other injuries associated with Roundup.
17
               113.   Defendant failed to seek modification of the labeling of Roundup to
18
19      include relevant information regarding the risks and dangers associated with Roundup
20
        exposure.
21
22             114.   The failure of Defendant to appropriately warn and inform the EPA has
23
        resulted in inadequate warnings in safety information presented directly to users and
24
25      consumers.
26
               115.   The failure of Defendant to appropriately warn and inform the EPA has
27
28      resulted in the absence of warning or caution statements that are adequate to protect




                                    COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 25 of 46 Page ID #:25



 1      health and the environment.
 2
 3
               116.    The failure of Defendant to appropriately warn and inform the EPA has

 4      resulted in the directions for use that are not adequate to protect health and the
 5
        environment.
 6
 7             117.    By reason of the foregoing acts and omissions, Plaintiff seeks
 8
        compensatory damages as a result of Plaintiff’s use of, and exposure to, Roundup
 9
10      which caused or was a substantial contributing factor in causing Plaintiff to suffer
11
        from cancer, specifically Non- Hodgkin’s Lymphoma, and Plaintiff suffered severe
12
13      and personal injuries which are permanent and lasting in nature, physical pain and
14
        mental anguish, including diminished enjoyment of life.
15
16             118.    By reason of the foregoing, Plaintiff was severely and permanently
17
        injured.
18
19             119.    By reason of the foregoing acts and omissions, Plaintiff endured and, in
20
        some categories continues to suffer, emotional and mental anguish, medical expenses,
21
22      and other economic and non-economic damages, as a result of the actions and
23      inactions of the Defendants.
24
25                          PLAINTIFF’S EXPOSURE TO ROUNDUP
26
               120.    Between at least 2005 and 2014, Plaintiff used Roundup routinely for
27
28      personal use on his residential property.




                                    COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 26 of 46 Page ID #:26



 1                121.   Between at least 2005 and through 2013, Plaintiff sprayed Roundup on
 2
        a regular basis and followed all safety and precautionary warnings during the course
 3
 4      of use.
 5
                  122.   Plaintiff was subsequently diagnosed with Non-Hodgkin’s Lymphoma
 6
 7      in or around June of 2014, having no such knowledge that the condition was in any
 8
        way related to his exposure to Roundup. The development of Plaintiff’s Non-
 9
10      Hodgkin’s Lymphoma was proximately and actually caused by exposure to
11      Defendant’s Roundup products.
12
13                123.   As a result of his injury, Plaintiff incurred significant economic and
14
        non- economic damages.
15
16        EQUITABLE TOLLING OF APPLICABLE STATUTE OF LIMITATIONS
17
                  124.   Plaintiff incorporates by reference all prior paragraphs of this Complaint
18
19      as if fully set forth herein.
20
                  125.   The running of any statute of limitations has been tolled by reason of
21
22      Defendant’s       fraudulent    concealment.   Defendant,    through    their   affirmative
23
        misrepresentations and omissions, actively concealed from Plaintiff the true risks
24
25      associated with Roundup and glyphosate.
26
                  126.   At all relevant times, Defendant has maintained that Roundup is safe,
27
28      non-toxic, and non-carcinogenic.




                                        COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 27 of 46 Page ID #:27



 1                  127.    Indeed, even as of August 2018, Defendant continues to represent to the
 2
           public that “Regulatory authorities and independent experts around the world have
 3
 4         reviewed numerous long-term/carcinogenicity and genotoxicity studies and agree that
 5
           there is no evidence that glyphosate, the active ingredient in Roundup® brand
 6
 7         herbicides and other glyphosate-based herbicides, causes cancer, even at very high
 8         doses, and that it is not genotoxic” (emphasis added).11
 9
10                  128.    As a result of Defendant’s actions, Plaintiff was unaware, and could not
11         reasonably know or have learned through reasonable diligence that Roundup and/or
12
           glyphosate contact, exposed Plaintiff to the risks alleged herein and that those risks
13
14         were the direct and proximate result of Defendant’s acts and omissions.
15
16
                    129.    Furthermore, Defendant is estopped from relying on any statute of

17         limitations because of their fraudulent concealment of the true character, quality and
18
           nature of Roundup. Defendant was under a duty to disclose the true character, quality,
19
20         and nature of Roundup because this was non-public information over which
21
           Defendant had and continue to have exclusive control, and because Defendant knew
22
23         that this information was not available to Plaintiff or to distributors of Roundup. In
24         addition, Defendant is estopped from relying on any statute of limitations because of
25
           their intentional concealment of these facts.
26
27
28   11
          Backgrounder – Glyphosate: No Evidence of Carcinogenicity. Updated November 2014. (downloaded October 9 2015).




                                              COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 28 of 46 Page ID #:28



 1             130.   Plaintiff had no knowledge that Defendant was engaged in the
 2
        wrongdoing alleged herein. Because of the fraudulent acts of concealment of
 3
 4      wrongdoing by Defendant, Plaintiff could not have reasonably discovered the
 5
        wrongdoing at any time prior. Also, the economics of this fraud should be considered.
 6
 7      Defendant had the ability to and did spend enormous amounts of money in
 8      furtherance of their purpose of marketing, promoting and/or distributing a profitable
 9
        herbicide, notwithstanding the known or reasonably known risks. The Plaintiff and
10
11      medical professionals could not have afforded and could not have possibly conducted
12
        studies to determine the nature, extent, and identity of related health risks, and were
13
14      forced to rely on only the Defendant’s representations. Accordingly, Defendant is
15
        precluded by the discovery rule and/or the doctrine of fraudulent concealment from
16
17
        relying upon any statute of limitations.

18                                   FIRST CAUSE OF ACTION
19                                       (NEGLIGENCE)
20
               131.   Plaintiff repeats, reiterates, and re-alleges each and every allegation of
21
22
        this Complaint contained in each of the foregoing paragraphs inclusive, with the same

23      force and effect as if more fully set forth herein.
24
25             132.   Defendant had a duty to exercise reasonable care in the designing,

26      researching, testing, manufacturing, marketing, supplying, promoting, packaging,
27
        sale, and/or distribution of Roundup into the stream of commerce, including a duty to
28




                                     COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 29 of 46 Page ID #:29



 1      assure that the product would not cause users to suffer unreasonable, dangerous side
 2
        effects.
 3
 4             133.   Defendant failed to exercise ordinary care in the designing, researching,
 5
        testing, manufacturing, marketing, supplying, promoting, packaging, sale, testing,
 6
 7      quality assurance, quality control, and/or distribution of Roundup into interstate
 8
        commerce in that Defendant knew or should have known that using Roundup created
 9
10      a high risk of unreasonable, dangerous side effects, including, but not limited to, the
11      development of NHL, as well as other severe and personal injuries which are
12
        permanent and lasting in nature, physical pain and mental anguish, including
13
14      diminished enjoyment of life, as well as need for lifelong medical treatment,
15
        monitoring, and/or medications.
16
17             134.   The negligence by the Defendant, their agents, servants, and/or
18
        employees, included but was not limited to the following acts and/or omission:
19
20                 a)    Manufacturing, producing, promoting, formulating, creating,
21                 and/or designing Roundup without thoroughly testing it;
22
                   b)     Failing to test Roundup and/or failing to adequately,
23                 sufficiently, and properly test Roundup;
24
                   c)    Not conducting sufficient testing programs to determine
25                 whether or not Roundup was safe for use; in that Defendant herein
26                 knew or should have known that Roundup was unsafe and unfit for
                   use by reason of the dangers to its users;
27
28                 d)    Not conducting sufficient testing programs and studies to
                   determine Roundup’s carcinogenic properties even after Defendant


                                    COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 30 of 46 Page ID #:30



 1               had knowledge that Roundup is, was, or could be carcinogenic;
 2
                 e)     Failing to conduct sufficient testing programs to determine the
 3               safety of “inert” ingredients and/or adjuvants contained within
 4               Roundup, and the propensity of these ingredients to render Roundup
                 toxic, increase the toxicity of Roundup, whether these ingredients are
 5
                 carcinogenic, magnify the carcinogenic properties of Roundup, and
 6               whether or not “inert” ingredients and/or adjuvants were safe for use;
 7
                 f)     Negligently failing to adequately and correctly warn the
 8               Plaintiff, the medical and agricultural professionals, and the EPA of
 9               the dangers of Roundup;
10
                 g)    Negligently failing to petition the EPA to strengthen the
11               warnings associated with Roundup;
12
                 h)    Failing to provide adequate cautions and warnings to protect
13
14               the health of users, handlers, applicators, and persons who would
                 reasonably and foreseeably come into contact with Roundup;
15
16               i)    Negligently marketing, advertising, and recommending the use
17               of Roundup without sufficient knowledge as to its dangerous
                 propensities;
18
19               j)    Negligently representing that Roundup was safe for use for its
                 intended purpose, and/or that Roundup was safer than ordinary and
20
                 common items such as table salt, when, in fact, it was unsafe;
21
22               k)    Negligently representing that Roundup had equivalent safety
                 and efficacy as other forms of herbicides;
23
24               l)    Negligently designing Roundup in a manner, which was
                 dangerous to its users;
25
26               m) Negligently manufacturing, producing, and              formulating
27               Roundup in a manner, which was dangerous to its users;

28               n)    Concealing information from the Plaintiff while knowing that



                                  COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 31 of 46 Page ID #:31



 1                Roundup was unsafe, dangerous, and/or non-conforming with EPA
 2                regulations;
 3                o)     Improperly concealing and/or misrepresenting information from
 4                the Plaintiff, scientific and medical professionals, and/or the EPA,
                  concerning the severity of risks and dangers of Roundup compared to
 5
                  other forms of herbicides; and
 6
 7                p)       Negligently selling Roundup with a false and misleading label.
 8             135.      Defendant under-reported, underestimated and downplayed the serious
 9
        dangers of Roundup.
10
11             136.      Defendant negligently and deceptively compared the safety risks and/or
12
        dangers of Roundup with common everyday foods such as table salt, and other forms
13
14      of herbicides.
15
16
               137.      Defendant was negligent and/or violated Illinois law in the designing,

17      researching, supplying, manufacturing, promoting, packaging, distributing, testing,
18
        advertising, warning, marketing, and selling of Roundup in that they:
19
20                a)   Failed to use ordinary care in designing and manufacturing
21                Roundup so as to avoid the aforementioned risks to individuals when
                  Roundup was used as an herbicide;
22
23                b)    Failed to accompany their product with proper and/or accurate
24
                  warnings regarding all possible adverse side effects associated with
                  the use of Roundup;
25
26                c)    Failed to accompany their product with proper warnings
                  regarding all possible adverse side effects concerning the failure
27
                  and/or malfunction of Roundup;
28
                  d)       Failed to accompany their product with      accurate warnings


                                      COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 32 of 46 Page ID #:32



 1                regarding the risks of all possible adverse side effects concerning
 2                Roundup;
 3                e)    Failed to warn Plaintiff of the severity and duration of such
 4                adverse effects, as the warnings given did not accurately reflect the
                  symptoms, or severity of the side effects including, but not limited to
 5
                  the development of NHL;
 6
 7                f)   Failed to conduct adequate testing, clinical testing and post-
                  marketing surveillance to determine the safety of Roundup;
 8
 9                g)    Failed to conduct adequate testing, clinical testing, and post-
                  marketing surveillance to determine the safety of Roundup’s “inert”
10
                  ingredients and/or adjuvants;
11
12                h)    Negligently misrepresented the evidence of Roundup’s
                  genotoxicity and carcinogenicity; and
13
14                i)     Were otherwise careless and/or negligent.
15
               138.    Despite the fact that Defendant knew or should have known that
16
17      Roundup caused or could cause, unreasonably dangerous side effects, Defendant
18      continued to market, manufacture, distribute, and/or sell Roundup to consumers,
19
        including Plaintiff.
20
21             139.    Defendant knew or should have known that consumers such as the
22
        Plaintiff would foreseeably suffer injury as a result of Defendant’s failure to exercise
23
24      ordinary care, as set forth above.
25
               140.    Defendant’s violations of law and/or negligence were the proximate
26
27      cause of Plaintiff’s injuries, harm and economic loss, which Plaintiff suffered and will
28
        continue to suffer.



                                    COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 33 of 46 Page ID #:33



 1             141.      As a result of the foregoing acts and omissions, the Plaintiff suffered
 2
        from serious and dangerous side effects including, but not limited to, Non-Hodgkin’s
 3
 4      Lymphoma, as well as other severe and personal injuries which are permanent and
 5
        lasting in nature, physical pain and mental anguish, diminished enjoyment of life, and
 6
 7      financial expenses for hospitalization and medical care. Further, Plaintiff suffered
 8      life-threatening Non-Hodgkin’s Lymphoma, and severe personal injuries, which are
 9
        permanent and lasting in nature, physical pain and mental anguish, including
10
11      diminished enjoyment of life.
12
                                  SECOND CAUSE OF ACTION
13                    (STRICT PRODUCTS LIABILITY – DESIGN DEFECT)
14
               142.      Plaintiff repeats, reiterates and, re-alleges each and every allegation of
15
16      this Complaint contained in each of the foregoing paragraphs inclusive, with the same
17
        force and effect as if more fully set forth herein.
18
19             143.      At all times herein mentioned, the Defendant designed, researched,
20
        manufactured, tested, advertised, promoted, sold, distributed, and/or have acquired
21
22      the Defendant who have designed, researched, tested, advertised, promoted,
23
        marketed, sold, and distributed Roundup as hereinabove described that was used by
24
25      the Plaintiff.

26
               144.      Defendant’s Roundup was expected to and did reach the usual
27
28      consumers, handlers, and persons coming into contact with said product without




                                       COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 34 of 46 Page ID #:34



 1      substantial change in the condition in which it was produced, manufactured, sold,
 2
        distributed, and marketed by the Defendant.
 3
 4            145.   At those times, Roundup was in an unsafe, defective, and inherently
 5
        dangerous condition, which was dangerous to users, and in particular, the Plaintiff
 6
 7      herein.
 8
              146.   The Roundup designed, researched, manufactured, tested, advertised,
 9
10      promoted, marketed, sold, and distributed by Defendant was defective in design or
11
        formulation in that, when it left the hands of the manufacturer and/or suppliers, the
12
13      foreseeable risks exceeded the benefits associated with the design or formulation of
14
        Roundup.
15
16            147.   The Roundup designed, researched, manufactured, tested, advertised,
17
        promoted, marketed, sold, and distributed by Defendant was defective in design
18
19
        and/or formulation, in that, when it left the hands of the Defendant manufacturers

20      and/or suppliers, it was unreasonably dangerous, unreasonably dangerous in normal
21
        use, and it was more dangerous than an ordinary consumer would expect.
22
23            148.   At all times herein mentioned, Roundup was in a defective condition
24
        and unsafe, and Defendants knew or had reason to know that said product was
25
26      defective and unsafe, especially when used in the form and manner as provided by the
27
        Defendant. In particular, Defendant’s Roundup was defective in the following ways:
28




                                   COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 35 of 46 Page ID #:35



 1               a)    When placed in the stream of commerce, Defendant’s Roundup
 2               products were defective in design and formulation and, consequently,
                 dangerous to an extent beyond that which an ordinary consumer
 3               would anticipate;
 4
                 b)     When placed in the stream of commerce, Defendant’s Roundup
 5
                 products were unreasonably dangerous in that they were hazardous
 6               and posed a grave risk of cancer and other serious illnesses when used
 7               in a reasonably anticipated manner;
 8               c)     When placed in the stream of commerce, Defendants’ Roundup
 9               products contained unreasonably dangerous design defects and were
                 not reasonably safe when used in a reasonably anticipated manner;
10
11               d)   Defendant did not sufficiently test, investigate, or study its
12               Roundup products;

13               e)    Exposure to Roundup presents a risk of harmful side effects
14               that outweigh any potential utility stemming from the use of the
                 herbicide;
15
16               f)    Defendant knew or should have known at the time of marketing
17               its Roundup products that exposure to Roundup and could result in
                 cancer and other severe illnesses and injuries; and
18
19               g)    Defendant did not conduct            adequate   post-marketing
                 surveillance of its Roundup products.
20
21            149.   Defendants knew, or should have known that at all times herein
22
        mentioned its Roundup was in a defective condition and was and is inherently
23
24      dangerous and unsafe.
25
              150.   Plaintiff was exposed to Defendants’ Roundup, as described above,
26
27      without knowledge of Roundup’s dangerous characteristics.
28
              151.   At the time of the Plaintiff’s use of and exposure to Roundup, Roundup



                                  COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 36 of 46 Page ID #:36



 1      was being used for the purposes and in a manner normally intended, as a broad-
 2
        spectrum herbicide.
 3
 4            152.    Defendant with this knowledge voluntarily designed its Roundup with a
 5
        dangerous condition for use by the public, and in particular the Plaintiff.
 6
 7            153.    Defendant had a duty to create a product that was not unreasonably
 8
        dangerous for its normal, intended use.
 9
10            154.    Defendant created a product that was and is unreasonably dangerous for
11
        its normal, intended use.
12
13            155.    Defendant marketed and promoted a product in such a manner so as to
14
        make it inherently defective as the product downplayed its suspected, probable, and
15
16      established health risks inherent with its normal, intended use.
17
18
              156.    The Roundup designed, researched, manufactured, tested, advertised,

19      promoted, marketed, sold, and distributed by Defendant was manufactured
20
        defectively in that Roundup left the hands of Defendant in a defective condition and
21
22      was unreasonably dangerous to its intended users.
23
              157.    The Roundup designed, researched, manufactured, tested, advertised,
24
25      promoted, marketed, sold, and distributed by Defendant reached their intended users
26
        in the same defective and unreasonably dangerous condition in which the Defendant’s
27
28      Roundup was manufactured.




                                    COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 37 of 46 Page ID #:37



 1              158.   Defendant designed, researched, manufactured, tested, advertised,
 2
        promoted, marketed, sold, and distributed a defective product, which created an
 3
 4      unreasonable risk to the health of consumers and to the Plaintiff in particular, and
 5
        Defendant is therefore strictly liable for the injuries sustained by the Plaintiff.
 6
 7              159.   The Plaintiff could not, by the exercise of reasonable care, have
 8
        discovered Roundup’s defects herein mentioned or perceived its danger.
 9
10              160.   By reason of the foregoing, the Defendant has become strictly liable to
11
        the Plaintiff for the manufacturing, marketing, promoting, distribution, and selling of
12
13      a defective product, Roundup.
14
                161.   Defendant’s defective design, of Roundup amounts to willful, wanton,
15
16      and/or reckless conduct by Defendant.
17
                162.   Defects in Defendant’s Roundup were the cause or a substantial factor
18
19      in causing Plaintiff’s injuries.
20
                163.   As a result of the foregoing acts and omission, the Plaintiff developed
21
22      Non- Hodgkin’s Lymphoma, and suffered severe and personal injuries, which are
23
        permanent and lasting in nature, physical pain and mental anguish, including
24
25      diminished enjoyment of life, and financial expenses for hospitalization and medical
26      care.
27
28      ///




                                      COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 38 of 46 Page ID #:38



 1                              THIRD CAUSE OF ACTION
 2                 (STRICT PRODUCTS LIABILITY – FAILURE TO WARN)
 3             164. Plaintiff repeats, reiterates and re-alleges each and every allegation of
 4
        this Complaint contained in each of the foregoing paragraphs inclusive, with the same
 5
 6      force and effect as if more fully set forth herein.
 7
               165. Defendant has engaged in the business of selling, testing, distributing,
 8
 9      supplying, manufacturing, marketing, and/or promoting Roundup, and through that
10
        conduct have knowingly and intentionally placed Roundup into the stream of
11
12      commerce with full knowledge that it reaches consumers such as Plaintiff who are
13
        exposed to it through ordinary and reasonably foreseeable uses.
14
15             166. Defendant did in fact sell, distribute, supply, manufacture, and/or
16
        promote Roundup to Plaintiff. Additionally, Defendant expected the Roundup that
17
18      they were selling, distributing, supplying, manufacturing, and/or promoting to reach –
19      and Roundup did in fact reach – consumers, including Plaintiff, without any
20
        substantial change in the condition of the product from when it was initially
21
22      distributed by Defendant.
23
24
               167. At the time of manufacture, Defendant could have provided the

25      warnings or instructions regarding the full and complete risks of Roundup and
26
        glyphosate-containing products because it knew or should have known of the
27
28      unreasonable risks of harm associated with the use of and/or exposure to such




                                     COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 39 of 46 Page ID #:39



 1      products.
 2
 3
               168. At all times herein mentioned, the aforesaid product was defective and

 4      unsafe in manufacture such that it was unreasonably dangerous to the user, and was
 5
        so at the time it was distributed by Defendant and at the time Plaintiff was exposed to
 6
 7      the product. The defective condition of Roundup was due in part to the fact that it was
 8
        not accompanied by proper warnings regarding its carcinogenic qualities and possible
 9
10      side effects, including, but not limited to, developing Non-Hodgkin’s Lymphoma as a
11      result of exposure and use.
12
13             169. Roundup did not contain a warning or caution statement, which was
14
        necessary and, if complied with, was adequate to protect the health of those exposed
15
        in violation of 7 U.S.C. § 136j(a)(1)(E).
16
17
               170. Defendant’s failure to include a warning or caution statement which was
18
19
        necessary and, if complied with, was adequate to protect the health of those exposed,

20      violated 7 U.S.C. § 136j(a)(1)(E) as well as the laws of the State of California.
21
22             171. Defendant could have amended the label of Roundup to provide
23      additional warnings.
24
25             172. This defect caused serious injury to Plaintiff, who used Roundup in its
26      intended and foreseeable manner.
27
28             173. At all times herein mentioned, Defendant had a duty to properly design,




                                      COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 40 of 46 Page ID #:40



 1      manufacture, compound, test, inspect, package, label, distribute, market, examine,
 2
        maintain supply, provide proper warnings, and take such steps to assure that the
 3
 4      product did not cause users to suffer from unreasonable and dangerous side effects.
 5
               174. Defendant labeled, distributed, and promoted the aforesaid product that
 6
 7      it was dangerous and unsafe for the use and purpose for which it was intended.
 8
               175. Defendant failed to warn of the nature and scope of the side effects
 9
10      associated with Roundup, namely its carcinogenic properties and its propensity to
11
        cause or serve as a substantial contributing factor in the development of Non-
12
13      Hodgkin’s Lymphoma.
14
               176. Defendant was aware of the probable consequences of the aforesaid
15
16      conduct. Despite the fact that Defendant knew or should have known that Roundup
17
        caused serious injuries, Defendant failed to exercise reasonable care to warn of the
18
19
        dangerous carcinogenic properties and side effect of developing Non-Hodgkin’s

20      Lymphoma from Roundup exposure, even though these side effects were known or
21
        reasonably scientifically knowable at the time of distribution. Defendant willfully and
22
23      deliberately failed to avoid the consequences associated with their failure to warn, and
24
        in doing so, Defendants acted with a conscious disregard for the safety of Plaintiff.
25
26             177. At the time of exposure, Plaintiff could not have reasonably discovered
27
        any defect in Roundup prior through the exercise of reasonable care.
28




                                    COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 41 of 46 Page ID #:41



 1             178. Defendant, as the manufacturers and/or distributors of the subject
 2
        product, are held to the level of knowledge of an expert in the field.
 3
 4             179. Plaintiff reasonably relied upon the skill, superior knowledge, and
 5
        judgment of Defendant.
 6
 7             180. Had Defendant properly disclosed the risks associated with Roundup
 8
        products, Plaintiff would have avoided the risk of Non-Hodgkin’s Lymphoma by not
 9
10      using Roundup products.
11
               181. The information that Defendant did provide or communicate failed to
12
13      contain adequate warnings and precautions that would have enabled Plaintiff, and
14
        similarly situated individuals, to utilize the product safely and with adequate
15
16      protection. Instead, Defendant disseminated information that was inaccurate, false,
17
        and misleading and which failed to communicate accurately or adequately the
18
19
        comparative severity, duration, and extent of the risk of injuries associated with use of

20      and/or exposure to Roundup and glyphosate; continued to promote the efficacy of
21
        Roundup, even after it knew or should have known of the unreasonable risks from use
22
23      or exposure; and concealed, downplayed, or otherwise suppressed, through aggressive
24
        marketing and promotion, any information or research about the risks and dangers of
25
26      exposure to Roundup and glyphosate.
27
               182. To this day, Defendant has failed to adequately warn of the true risks of
28




                                    COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 42 of 46 Page ID #:42



 1      Plaintiff’s injuries associated with the use of and exposure to Roundup.
 2
 3
               183. As a result of its inadequate warnings, Defendant’s Roundup products

 4      were defective and unreasonably dangerous when they left the possession and/or
 5
        control of Defendant, were distributed by Defendant, and used by Plaintiff.
 6
 7             184. As a direct and proximate result of Defendant’s actions as alleged
 8
        herein, and in such other ways to be later shown, the subject product caused Plaintiff
 9
10      to sustain injuries as herein alleged.
11
           FOURTH CAUSE OF ACTION (BREACH OF IMPLIED WARRANTIES
12
13             185. Plaintiff repeats, reiterates, and re-alleges each and every allegation of
14
        this Complaint contained in each of the foregoing paragraphs inclusive, with the same
15
16      force and effect all if more fully set forth herein.
17
18
               186. At all times herein mentioned, the Defendant manufactured, distributed,

19      compounded, recommended, merchandized, advertised, promoted, and sold Roundup
20
        and/or have recently acquired the Defendant who have manufactured, compound
21
22      portrayed, distributed, recommended, merchandized, advertised, promoted, and sold
23
        Roundup, as a broad spectrum herbicide. These actions were under the ultimate
24
25      control and supervision of Defendant.
26
               187. At the time Defendant marketed, sold, and distributed Roundup for use
27
28      by Plaintiff, Defendant knew of Roundup’s intended use and impliedly warranted the




                                     COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 43 of 46 Page ID #:43



 1      product to be or merchantable quality and safe and fit for this use.
 2
 3
                188. The Defendant impliedly represented and warranted to Plaintiff and

 4      users of Roundup, the agricultural community, and/or the EPA that Roundup was safe
 5
        and of merchantable quality and fit for the ordinary purpose for which it was to be
 6
 7      used.
 8
                189. These representations and warranties were false, misleading, and
 9
10      inaccurate in that Roundup was unsafe, unreasonably dangerous, not of merchantable
11
        quality, and defective.
12
13              190. Plaintiff and/or the EPA did rely on said implied warranty of
14
        merchantability of fitness for particular use and purpose.
15
16              191. Plaintiff reasonably relied upon the skill and judgment of Defendant as
17
        to whether Roundup was of merchantable quality and safe and fit for its intended use.
18
19              192. Roundup was injected into the stream of commerce by the Defendant in
20
        a defective, unsafe, and inherently dangerous condition, and the products’ materials
21
22      were expected to and did reach users, handlers, and persons coming into contact with
23
        said products without substantial change in the condition in which they were sold.
24
25              193. The Defendant breached the aforesaid implied warranties, as their
26
        herbicide Roundup was not fit for its intended purposes and uses.
27
28              194. As a result of the foregoing acts and omissions, Plaintiff suffered from



                                    COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 44 of 46 Page ID #:44



 1      Non- Hodgkin’s Lymphoma and Plaintiff suffered severe and personal injuries which
 2
        are permanent and lasting in nature, physical pain and mental anguish, including
 3
 4      diminished enjoyment of life, financial expenses for hospitalization and medical care,
 5
        including medical expenses and other economic, and non-economic damages.
 6
 7                                      PRAYER FOR RELIEF
 8
               WHEREFORE, Plaintiff demands judgment against the defendants on each of
 9
10      the above- referenced claims and causes of action as follows:
11
               1.      Awarding compensatory damages in excess of the jurisdictional
12
13      amount, including, but not limited to pain, suffering, emotional distress, loss of
14
        enjoyment of life, and other non- economic damages in an amount to be determined
15
16      at trial of this action;
17
               2.      Awarding compensatory damages to Plaintiff for past and future
18
19      damages, including, but not limited to, Plaintiff pain and suffering and for severe and
20
        permanent personal injuries sustained by the Plaintiff including health care costs and
21
22      economic loss;
23
               3.      Awarding economic damages in the form of medical expenses, out of
24
25      pocket expenses, lost earnings and other economic damages in an amount to be
26      determine at trial of this action;
27
28             4.      Punitive and/or exemplary damages for the wanton, willful, fraudulent,




                                     COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 45 of 46 Page ID #:45



 1      and reckless acts of the Defendant who demonstrated a complete disregard and
 2
        reckless indifference for the safety and welfare of the general public and to the
 3
 4      Plaintiff’s decedent in an amount sufficient to punish Defendant and deter future
 5
        similar conduct, to the extent allowed by applicable law;
 6
 7            5.     Pre-judgment interest;
 8
              6.     Post-judgment interest;
 9
10            7.     Awarding Plaintiff reasonable attorneys’ fees;
11
12            8.     Awarding Plaintiff the costs of these proceedings; and
13
              9.     Such other and further relief as this Court deems just and proper.
14
15                                     DEMAND FOR JURY TRIAL
16
              Plaintiff hereby demands trial by jury as to all issues. Respectfully submitted
17
18      this 10th day of May 2019.
19
20
                                                  Attorney for Plaintiff

21
22
23                                                Ochs Law Firm, PC
24
                                                  By:   /s/ Jason Edward Ochs
25                                                      Jason Edward Ochs, CBN: 232819
26                                                      Ochs Law Firm, PC
                                                        690 US 89, Ste. 206
27                                                      PO Box 10944
28                                                      Jackson Hole, WY 83001
                                                        T: (307) 234.3239



                                     COMPLAINT AND JURY DEMAND
     Case 2:19-cv-04081-GW-KS Document 1 Filed 05/10/19 Page 46 of 46 Page ID #:46



 1                                                  F: (307) 235-6910
 2                                                  jason@ochslawfirm.com
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                 COMPLAINT AND JURY DEMAND
